NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10315

                Plaintiff-Appellee,             D.C. No.
                                                4:19-cr-02595-DCB-LCK-1
 v.

JOAQUIN ANTONIO ALVARADO,                       MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Joaquin Antonio Alvarado appeals from the district court’s judgment and

challenges the 37-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alvarado first contends that the district court procedurally erred by failing to

(1) consider the 18 U.S.C. § 3553(a) factors, and (2) explain the sentence

adequately, including the court’s reasons for rejecting his request for a downward

departure or variance. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

The district court’s explanation for the sentence, though brief, reflects that the

court considered the § 3553(a) factors and Alvarado’s arguments, and concluded

that a within-Guidelines sentence was justified by Alvarado’s criminal and

immigration history. The court was not required to do more. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (district court is not required to

“tick off” the § 3553(a) factors to show that it has considered them and provides an

adequate explanation as long as it is sufficient “to permit meaningful appellate

review”).

      Alvarado next contends that the 37-month sentence is substantively

unreasonable in light of the district court’s alleged procedural errors and because

his particular circumstances justified a downward departure or variance. The court

did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). In

light of the § 3553(a) sentencing factors and the totality of the circumstances, the

sentence is substantively reasonable. See Gall, 552 U.S. at 51.

      AFFIRMED.


                                           2                                    20-10315